UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BENJAMIN BROWN,                        
             Petitioner-Appellant,
                 v.
                                                   No. 01-7709
RONALD ANGELONE, Director of
Corrections,
             Respondent-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                        (CA-01-1385-AM)

                      Submitted: January 28, 2002

                      Decided: February 8, 2002

 Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Benjamin Brown, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         BROWN v. ANGELONE
                              OPINION

PER CURIAM:

   Benjamin Brown seeks to appeal the district court’s order denying
relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &
Supp. 2001). For the reasons set forth below, we vacate and remand
for further proceedings.

   The district court, acting sua sponte, determined from the face of
Brown’s petition that his claims were barred by the one-year limita-
tions period set forth in 28 U.S.C.A. § 2244(d) (West Supp. 2001) and
dismissed the action without giving Brown notice or an opportunity
to respond. Our recent decision in Hill v. Braxton, No. 00-7408, ___
F.3d ___, 2002 WL 45893 (4th Cir. Jan. 14, 2002), now requires the
district court to provide such a warning "unless it is indisputably clear
from the materials presented to the district court that the petition is
untimely and cannot be salvaged by equitable tolling principles or any
of the circumstances enumerated in § 2244(d)(1)." Id. at *5.

   Because it is not "indisputably clear" that Brown cannot salvage his
petition, we grant leave to proceed in forma pauperis, grant a certifi-
cate of appealability, vacate the district court’s order, and remand to
the district court to provide Brown with the notice and opportunity to
respond to which he is now entitled pursuant to Hill. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                        VACATED AND REMANDED